DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to because they are other than black and white line drawings.  For example, figures 1 to 5 include grey dots, dashes, lines, arrows and boxes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signal per se. Examiner suggests adding the word “non-transitory” to limit the claims to statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0044675 (hereinafter Frydman).
(FIG. 1A; data tunnel, as first network communication session), wherein the first network communication session is between the mobile edge computing device and a core network computing device (FIG. 1A; [0033]: details data tunnel between mobile data communication network including EPHs, as mobile edge computing device, and mobile data communication network core, as core network computing device); facilitating establishing a second network communication session on behalf of the user equipment (FIG. 1A; [0007]: details arrows illustrating communication for the data client devices), wherein the second network communication session is between the mobile edge computing device and an access network computing device (FIG. 1A; [0007]: details arrows between the access points, as access network computing device, and access segments including EPHs, as mobile edge computing device); and facilitating bridging the first network communication session and the second network communication session (FIG. 1A; [0007]: details EPCM bridges data communication between access point associated with an MEC other than the MEC of the specific EPH), comprising: facilitating sending first user equipment communications received in the first network communication session to the user equipment via the second network communication session ([0007][0008]: details EPCM may redirect or readdress, or cause another network element to redirect or readdress, data communication of the client application and of the specific EPH so as to maintain connectivity despite the two despite them being connected to different MEC zones); and facilitating sending second user equipment communications received in the second network communication session to the core network computing device via the first network communication session ([0007][0008]: details EPCM may redirect or readdress, or cause another network element to redirect or readdress, data communication of the client application and of the specific EPH so as to maintain connectivity despite the two despite them being connected to different MEC zones). 

Regarding claim 2, Frydman discloses wherein a base station device of a cellular communications network comprises the mobile edge computing device (FIG. 1A; [0006]: details EPH is associated with base station, as base station device). 

Regarding claim 3, Frydman discloses wherein the operations further comprise using a first internet protocol address in connection with the first network communication session, and using a second internet protocol address in connection with the second network communication session (FIG. 3; [0035]-[0040]: details UE with IP address; IP address assigned to MEC application; IP address of source and destination, TCP/UDP). 

Regarding claim 5, Frydman discloses wherein the operations further comprise facilitating establishing, for the user equipment, multiple respective network communication sessions between the mobile edge computing device and multiple (FIG. 1A: details EPCM/EPHs can connect with access points). 

Regarding claim 6, Frydman discloses wherein the operations further comprise selecting the access network computing device from among the multiple respective access network computing devices(FIG. 1A: details bridging among multiple access points, as selecting the access network computing device).

Regarding claim 7, Frydman discloses wherein the access network computing device comprises a cellular communications network base station device, a Wi-Fi device, or a satellite communication device ([0006]: details access points may be cellular base station or Wi-Fi hotspots).

Regarding claim 9, Frydman discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor of a mobile edge computing device, facilitate performance of operations, comprising: facilitating establishing, on behalf of a user equipment, a first network communication session between the mobile edge computing device and a core network computing device (FIG. 1A; [0033]: details data tunnel between mobile data communication network including EPHs, as mobile edge computing device, and mobile data communication network core, as core network computing device); determining multiple respective access network computing devices for use in connection with multiple respective virtual network communication sessions on behalf of the user (FIG. 1A: details EPCM/EPHs can connect with access points); facilitating establishing the multiple respective virtual network communication sessions with the multiple respective access network computing devices (FIG. 1A; [0007]: details arrows illustrating communication for the data client devices), wherein the multiple respective virtual network communication sessions are between the mobile edge computing device and the multiple respective access network computing devices (FIG. 1A; [0007]: details arrows between the access points, as access network computing device, and access segments including EPHs, as mobile edge computing device); and facilitating switching a session bridge from a first bridge function to a second bridge function (FIG. 1A: details EPCM/EPHs can connect with access points), wherein the first bridge function bridges communications between the first network communication session and a first session of the multiple respective virtual network communication sessions ([0007][0008]: details EPCM may redirect or readdress, or cause another network element to redirect or readdress, data communication of the client application and of the specific EPH so as to maintain connectivity despite the two despite them being connected to different MEC zones), and wherein the second bridge function bridges communications between the first network communication session and a second session of the multiple respective virtual network communication sessions ([0007][0008][0010]: details EPCM may redirect or readdress, or cause another network element to redirect or readdress, data communication of the client application and of the specific EPH so as to maintain connectivity despite the two despite them being connected to different MEC zones). 

Regarding claim 10, Frydman discloses wherein the operations further comprise selecting an access network computing device from among the multiple respective access network computing devices, resulting in a selected access network computing device, and wherein the second session of the multiple respective virtual network communication sessions comprises the selected access network computing device (FIG. 3; [0035]-[0040]: details bridging between EPH’s of two separate MEC zones after an UE migrates among access points). 

Regarding claim 11, Frydman discloses wherein the selecting is in response to a displacement of the user equipment ([0035]: details UE moving in the network might migrate). 

Regarding claim 12, Frydman discloses wherein the selecting is based on at least one of a service available at the selected access network computing device or a state of the multiple respective access network computing devices ([0035]-[0040]: details bridging and migrating, as state of the devices). 

Regarding claim 13, Frydman discloses wherein the operations further comprise using multiple respective internet protocol addresses in connection with the multiple respective virtual network communication sessions (FIG. 3; [0035]-[0040]: details UEs with IP addresses; IP addresses assigned to MEC applications; IP address of source and destination, TCP/UDP, etc.). 

Regarding claim 15, Frydman discloses wherein the mobile edge computing device is communicatively coupled with a base station of a cellular communications network (FIG. 1A; [0006]: details EPH is associated with base station, as edge computing device is coupled with base station).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frydman in view of US 2018/0109624 (hereinafter Jayaraman).
Regarding claim 16, Frydman teaches a method, comprising: wherein the first data for the first network communication session defines the first network communication session as a session between the mobile edge computing device and a core network computing device (FIG. 1A; [0033]: details data tunnel between mobile data communication network including EPHs, as mobile edge computing device, and mobile data communication network core, as core network computing device), wherein the corresponding data for multiple corresponding virtual network communication sessions defines multiple respective virtual network communication sessions between the mobile edge computing device and multiple respective access (FIG. 1A; [0007]: details arrows, as multiple sessions, between the access points, as multiple respective access network computing device, and access segments including EPHs, as mobile edge computing device); identifying, by the mobile edge computing device, an identified virtual network communication session in the mapping data structure that corresponds to an access network computing device ([0010]: details Mobility Services modules in both MEC zones as gateways and/or Network Address Translators (NAT) for data packets of the application session); and initiating, by the mobile edge computing device, a bridge between the first network communication session and the identified virtual network communication session ([0007][0008]: details EPCM may redirect or readdress, or cause another network element to redirect or readdress, data communication of the client application and of the specific EPH so as to maintain connectivity despite the two despite them being connected to different MEC zones).
Frydman does not explicitly teach accessing, by a mobile edge computing device comprising a processor, a mapping data structure comprising first data for a first network communication session, and corresponding data for multiple corresponding virtual network communication sessions.
However, Jayaraman teaches accessing, by a mobile edge computing device comprising a processor, a mapping data structure comprising first data for a first network communication session, and corresponding data for multiple corresponding virtual network communication sessions ([0010]: details service module, as mobile edge computing device, session management module, as mapping data structure, comprises a mapping of each user session, as first data, with a respective set of virtual devices associated therewith and wherein further the mapping is based on session ID, as corresponding data for multiple corresponding sessions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frydman to incorporate the teachings of Jayaraman and include accessing, by a mobile edge computing device comprising a processor, a mapping data structure comprising first data for a first network communication session, and corresponding data for multiple corresponding virtual network communication sessions of Jayaraman with Frydman.  Doing so would provide greater scalability (Jayaraman, at paragraph [0039]).

Regarding claim 17, Frydman teaches wherein the accessing, the identifying and the initiating are performed in response to a user equipment transitioning from first communications with a first access network computing device to second communications with a second access network computing device (FIG. 3; [0035]-[0040]: details bridging procedure). 

Regarding claim 19, Frydman teaches wherein the mobile edge computing device is communicatively coupled with a base station of a cellular communications network (FIG. 1A; [0006]: details EPH is associated with base station, as edge computing device is coupled with base station).  

([0006][0012]: details access points may be cellular base station or Wi-Fi hotspots; satellite data network).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Frydman in view of Jayaraman, further in view of US 2018/0192390 (hereinafter Li).
Regarding claim 18, Frydman does not explicitly teach wherein the mapping data structure comprises a quality of service specification for the first network communication session.
However, Li teaches wherein the mapping data structure comprises a quality of service specification for the first network communication session ([0635]: details QoS profile may provide the AN with the mapping between QoS parameters and QoS flow identifiers).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frydman to incorporate the teachings of Li and include the mapping data structure of Li with Frydman.  Doing so would provide improved path efficiency (Li, at paragraph [0154]).

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frydman in view of US 2014/0269551 (hereinafter Henderickx).

However, Henderickx teaches wherein the operations further comprise facilitating sending the second internet protocol address to the user equipment ([0050]: details network providing an UE with the same value of the private IPv4, each of these IP address corresponding to a different APN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frydman to incorporate the teachings of Henderickx and include facilitating sending the second internet protocol address to the user equipment of Henderickx with Frydman.  Doing so would allow more attractive services for users and more efficient use of network resources for operators (Henderickx, at paragraph [0012]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frydman in view of US 2021/0099316 (hereinafter Wang).
Regarding claim 8, Frydman does not explicitly teach wherein the mobile edge computing device comprises a session manager function that facilitates the establishing of the first network communication session on behalf of the user equipment.
However, Wang teaches wherein the mobile edge computing device comprises a session manager function that facilitates the establishing of the first network communication session on behalf of the user equipment ([0077]: details session may be established between UE and network). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao (US 2018/0109590) details virtual network state management in mobile edge computing.
Amumala (US 2009/0310535) details unifying virtualization in a core network and a wireless access network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./           Patent Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415